Exhibit 10.2
(LOGO) [c97434p9743401.jpg]
Veramark Technologies, Inc.
2010 Incentive Plan for Management and Key Employees
Overview
The Veramark Technologies, Inc. (the “Company”) 2010 Incentive Plan for
Management and Key Employees (the “Plan”) is a cash bonus that will be paid to
the Company’s eligible employees. A cash bonus pool will be established based
upon the Company’s net operating income for the calendar year 2010. Individual
bonuses will be paid from the Cash Bonus Pool up to the amount in the pool.
Authorization and Administration
The Plan is approved by the Compensation Committee of the Board of Directors and
administered by the Company’s CEO and CFO.
The Compensation Committee will approve the structure of the Plan and will
approve the final determination of the total bonus pool based on the net
operating income for the year 2010, as audited by the Company’s independent
auditors.
The President and CEO will determine the allocation to employees of bonus pool
funds.
Bonus pool funds will be distributed within 30 days of the approval and filing
of the Company’s 2010 annual report on Form 10-K to the Securities Exchange
Commission.
Eligibility
Eligible employees will be identified by the President and CEO.
An individual must be a full-time employee of the Company in good standing at
the time that the bonus funds are distributed. There is no accrual provision and
all consideration for bonus payments are forfeited upon termination regardless
of reason for such termination, even in the event the bonus amount was reported
to the employee prior to the last day of employment.
Individuals covered by a sales commission plan are not eligible for
participation.
The list of eligible employees as of February 22, 2010 (subject to change with
hires, terminations, and job changes):
Ronald C. Lundy, VP and CFO
*** Listing of 12 other non-officer employees redacted for confidentiality
reasons
Definitions
“Operating Income” means the Corporation’s net income before extraordinary
items, interest, and taxes, as shown on the Company’s audited financial
statements.
Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(LOGO) [c97434p9743401.jpg]
Cash Bonus Pool
The Cash Bonus Pool will be determined based on the table below.

                                              % OF       OPERATING     POOL    
OPERATING       INCOME     AMOUNT     INCOME  
 
< $ 250,000       0       0.0 %
 
  $ 250,000     $ 30,000       12.0 %
 
  $ 500,000     $ 60,000       12.0 %
 
  $ 750,000     $ 100,000       13.3 %
 
  $ 1,000,000     $ 140,000       14.0 %
 
  $ 1,250,000     $ 180,000       14.4 %
 
  $ 1,500,000     $ 230,000       15.3 %
 
  $ 1,750,000     $ 280,000       16.0 %

Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800

 

 